Appeal of DONALSONVILLE OIL MILL.Donalsonville Oil Mill v. CommissionerDocket No. 51.United States Board of Tax Appeals1 B.T.A. 167; 1924 BTA LEXIS 228; December 11, 1924, decided Submitted November 17, 1924.  *228 James L. Respess, C.P.A., for the taxpayer.  Willis D. Nance, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  *167  Before JAMES, STERNHAGEN, TRAMMELL, and TRUSSELL.  The above appeal was heard on depositions submitted and oral argument by the representative of the taxpayer and counsel for the Commissioner.  FINDINGS OF FACT.  The taxpayer is a Georgia corporation doing business in Donalsonville, Ga.  It filed its return for the fiscal year ended June 30, 1920.  In that return it claimed a deduction on account of debts *168  ascertained to be worthless and charged off within the taxable year in the sum of $10,191.02.  Subsequent to the close of its fiscal year the books of the taxpayer were audited and on or about January 1, 1921, the auditor directed that accounts in the above-mentioned sum be charged off, which was thereupon done as of June 30, 1920, the entry actually being made on or about January 1, 1921.  Thereafter, the Commissioner, in the audit of the taxpayer's return, allowed a deduction on account of debts ascertained to be worthless and charged off in the taxable year in the sum of $3,786.55, and disallowed*229  as such a deduction the sum of $6,404.47.  From the determination of a deficiency in tax for the fiscal year ending June 30, 1920, based upon the said disallowance, the taxpayer brings its appeal.  DECISION.  The determination of the Commissioner is approved.